 Case 2:20-cv-02612-DRH-SIL Document 1 Filed 06/11/20 Page 1 of 6 PageID #: 1



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 TRUSTEES OF THE NORTHEAST CARPENTERS
 HEALTH, PENSION, ANNUITY, APPRENTICESHIP,
 and LABOR MANAGEMENT COOPERATION FUNDS, 20 CV __________

                                                 Petitioners,

                              -against-
                                                                PETITION TO CONFIRM
 34 GROUP, INC.,                                                ARBITRATION AWARD

                                                Respondent.



       Petitioners, Trustees of the Northeast Carpenters Health, Pension, Annuity,

Apprenticeship, and Labor Management Cooperation Funds (“Petitioners” and/or the “Funds”) by

and through their attorneys, Virginia & Ambinder, LLP (“V&A”), as and for their Petition to

Confirm an Arbitration Award, respectfully allege as follows:

                                  NATURE OF THE ACTION

       1.      This is an action under section 502(a)(3) of the Employee Retirement Income

Security Act of 1974 (“ERISA”), as amended, 29 U.S.C. § 1132(a)(3); section 301 of the Labor

Management Relations Act of 1947 (“LMRA”), as amended, 29 U.S.C. § 185, to confirm and

enforce an Arbitrator’s Award rendered pursuant to a collective bargaining agreement between the

North Atlantic States Regional Council of Carpenters f/k/a the New England Regional Council of

Carpenters (“Union”) and 34 Group, Inc (“Respondent”).

                                JURSIDICTION AND VENUE

       2.      This Court has jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1367,

and 29 U.S.C. §§ 185 and 1132(e)(1).

       3.      Venue is proper in this Court pursuant to 29 U.S.C. § 1132(e)(2) because the ERISA

Funds (as defined below) are administered in this district.
                                                     1
Case 2:20-cv-02612-DRH-SIL Document 1 Filed 06/11/20 Page 2 of 6 PageID #: 2



                                      THE PARTIES

       4.     Petitioners Trustees of the Northeast Carpenters Health, Pension, Annuity and

Apprenticeship Funds, successors to the Empire State Carpenters Annuity, Apprenticeship,

Pension, and Welfare Funds (the “ERISA Funds”) are employer and employee trustees of

multiemployer labor-management trust funds organized and operated in accordance with ERISA.

The Trustees are fiduciaries of the ERISA Funds within the meaning of section 3(21) of ERISA,

29 U.S.C. § 1002(21). The ERISA Funds maintain their principal place of business at 270 Motor

Parkway, Hauppauge, New York 11788.

       5.     Petitioners Trustees of the Northeast Carpenters Labor Management Cooperation

Fund, successor to the Empire State Carpenters Labor Management Cooperation Fund (the “Labor

Management Fund”) are employer and employee trustees of a labor management cooperation

committee established under section 302(c)(9) of the LMRA, 29 U.S.C. § 186(d)(9). The Labor

Management Fund maintains its principal place of business at 270 Motor Parkway, Hauppauge,

New York 11788.

       6.     Respondent is a foreign corporation incorporated under the laws of the State of

Delaware, authorized to conduct business within the State of New York. At relevant times,

Respondent was an employer within the meaning of section 3(5) of ERISA, 29 U.S.C. § 1002(5),

and was an employer in an industry affecting commerce within the meaning of section 501 of the

LMRA, 29 U.S.C. § 142. Respondent maintains its principal place of business at 500 Seneca

Street, Unit 4-2, Buffalo, New York 14204.

                              THE ARBITRATION AWARD

       7.     On or about December 11, 2018, Respondent agreed to be bound to the June 1,

2016 through May 31, 2021 Northwest Region Agreement (“CBA”) entered into between various



                                                  2
 Case 2:20-cv-02612-DRH-SIL Document 1 Filed 06/11/20 Page 3 of 6 PageID #: 3



employer associations and the Union. Copies of the signature page and CBA are attached hereto

as Exhibits A and B, respectively.

       8.         The CBA requires Respondent, inter alia, to make contributions to the Funds for

all work within the trade and geographical jurisdiction of the Union (“Covered Work”). See Ex.

B, Art. 16, Section 1.

       9.         The CBA further provides that “[t]he Employer shall be bound by and shall comply

with the Trust Agreements, plans and/or rules, policies and regulations of the applicable Funds,

including the Funds’ Joint Policy for the Collection of Delinquent Contributions (“Collection

Policy”), as may be amended from time to time, to the extent not inconsistent with this

Agreement.” Ex. B, Art. 16, Sec. 3.

       10.        The Trustees of the Funds established a Joint Policy for the Collection of

Delinquent Contributions (“Collection Policy”). A copy of the Collection Policy is attached hereto

as Exhibit C.

       11.        The Collection Policy provides “[i]f an employer fails to submit remittance reports,

weekly payroll reports, or other reports of work for which contributions to the Funds are required,

such that the Funds cannot determine the amount owed by the employer for a given month, then

…the [Funds] will compute the estimated amount of contributions due by assuming that the hours

for which the employer is obligated to contribute for each week in the unreported month equal the

highest number of average hours for which the employer was obligated to contribute in a week for

any four consecutive weeks within the 36 months immediately preceding the unreported month.”

Ex. C Art. 3.2.

       12.        Pursuant to the Collection Policy, interest on delinquent contributions is to be

calculated at the minimum rate of 0.75% per month, compounded. See Ex. C, Art. II, Sec. 2.1(D).



                                                       3
 Case 2:20-cv-02612-DRH-SIL Document 1 Filed 06/11/20 Page 4 of 6 PageID #: 4



       13.      The Collection Policy provides that “[l]iquidated damages shall be calculated from

the Due Date, and shall become due and owing if suit is commenced. . . . The amount of the

liquidated damages shall be 20% of the delinquent Contributions.” Ex. C, Art. VI, Sec. 6.1.

       14.      A dispute arose when, in violation of the CBA, Respondent failed to submit reports

and contributions owed to the Funds for the period December 2019 through February 2020.

       15.      The Collection Policy provides that, in the event an employer fails to remit

contributions to the Funds, the matter shall be sent to arbitration before the Funds’ designated

arbitrator. See Ex. C, Art. II, Sec. 2.3(A).

       16.      The Collection Policy further provides that the employer shall be liable for all costs

incurred in collecting delinquent contributions, including, without limitation, audit costs and

arbitration fees. See Ex. C, Art. VI, Sec. 6.3.

       17.      Pursuant to the Collection Policy, Petitioners initiated arbitration before the

designated arbitrator, J.J. Pierson. Petitioners noticed said arbitration by mailing a Notice of Intent

to Arbitrate Delinquency to Respondent by Certified Mail. A copy of the Notice of Intent to

Arbitrate Delinquency is attached hereto as Exhibit D.

       18.      Thereafter, the arbitrator held a hearing and rendered his award, in writing, dated

March 20, 2020, determining said dispute (the “Award”). A copy of the Award is attached hereto

as Exhibit E.

       19.      The arbitrator found that Respondent was in violation of the terms of the CBA and

ordered Respondent to pay the Funds the sum of $204,815.58 consisting of delinquent

contributions in the amount of $168,255.62, interest of $1,258.84, liquidated damages of

$33,651.12, attorneys’ fees of $900 plus interest on the attorneys’ fees at the rate of 10% from the

date of the Award, and the arbitrator’s fee of $750 pursuant to the CBA. See Ex. E.



                                                      4
 Case 2:20-cv-02612-DRH-SIL Document 1 Filed 06/11/20 Page 5 of 6 PageID #: 5



       20.      Respondent has failed to abide by the Award.

       21.      The Award has not been vacated or modified, and no application for such relief is

currently pending.

       22.      This petition is timely as it was filed within the one-year statute of limitations

applicable to a petition to confirm an arbitrator’s award.

       23.      Petitioners are entitled to the reasonable attorneys’ fees and costs expended in this

matter pursuant to the Award and Section 502(g) of ERISA, 29 U.S.C. § 1132(g). See Ex. E, ¶ 9.

       24.      Copies of V&A’s contemporaneous time records, reflecting all time spent and all

activities performed in the prosecution of this matter by its attorneys and staff, are attached hereto

as Exhibit F.

       25.      I, Nicole Marimon (“NM” in the accompanying billing records), am a 2014

graduate of Fordham University School of Law, and a partner at V&A. Since graduating law

school and being admitted to the New York State bar, I have handled the prosecution of numerous

ERISA collections actions. V&A billed my time at a rate of $350 per hour.

       26.      V&A billed the legal assistants’ time at a rate of $120 per hour for work performed

in connection with this action.

       27.      In my experience, the foregoing hourly rates are similar to or lower than the rates

typically charged by attorneys of commensurate skill and experience in similar actions in the

Southern and Eastern Districts of New York.

       28.      V&A’s total billings in this matter amount to $643 reflecting 2.1 hours of work.

See Ex. F.

       29.      In addition, V&A will also advance $470 in court filing and service fees and

postage upon the filing of the instant petition.



                                                      5
Case 2:20-cv-02612-DRH-SIL Document 1 Filed 06/11/20 Page 6 of 6 PageID #: 6



       30.      Accordingly, Petitioners are entitled to recover $1,113 in attorneys’ fees and costs

incurred in connection with this matter.

       WHEREFORE, Petitioners respectfully request that this Court:

             1. Confirm the Award in all respects;

             2. Award judgment in favor of Petitioners and against Respondent in the amount of

                $204,815.58 pursuant to the Award plus interest from the date of the Award through

                the date of judgment;

             3. Award judgment in favor of the Petitioners and against Respondent in the amount

                of $1,113 in attorneys’ fees and costs arising out of this petition; and

             4. Award Petitioners such other and further relief as is just and proper.

Dated: New York, New York                                      Respectfully submitted,
       June 11, 2020
                                                               VIRGINIA & AMBINDER, LLP

                                                       By:             /s/
                                                               Nicole Marimon, Esq.
                                                               40 Broad Street, 7th Floor
                                                               New York, New York 10004
                                                               Tel: (212) 943-9080
                                                               Fax: (212) 943-9082
                                                               Attorneys for Petitioners




                                                      6
